Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Floyd O. Hunt, Jr., appeals the district court’s order dismissing his civil action on the ground that it was improperly filed under 28 U.S.C. § 2241 (20Í2). We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for' the reasons stated by the district court. Hunt v. Blue Ridge Reg’l Jail, No. 3:15-cv-00122-HEH-RCY (EJD.Va. Mar. 19, 2015). We dispense with oral argument because the facts and legal contentions. are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.